Cassoday, J.
It appears from the special verdict set forth in the foregoing statement that the defendant represented to the plaintiffs that forty acres of the Mill creek farm were cleared, when as a matter of fact there were' only thirty acres of the same cleared; that that farm was worth $2,600, when as a matter of fact it was only of the value of $1,130; that the defendant knew such misrepresentations to be false at the time he made the same; that, had such representations been true, the mortgage would have been worth $1,000; that as a matter of fact it was only worth $700 at the time of the transfer. Such are the only false representations found by the jury. Had the plaintiffs been induced to make the trade or exchange by reason of such false representations, then, under such findings, the plaintiffs would have been entitled to a judgment *431for $300. But the jury expressly find that the plaintiffs were not so induced. The twenty-second finding is to the effect that the plaintiffs did not believe such false representations to be true, and were not deceived thereby, and did not rely upon them in making the trade, and were not induced by them to take the mortgage. The evidence is sufficient to sustain' this finding, and we do not perceive that this finding is inconsistent with the other findings in the case. It is well settled that a mere expression of an opinion as to the value of land to be exchanged for other land will not amount to a fraudulent representation. Maltby v. Austin, 65 Wis. 527; Gordon v. Butler, 105 U. S. 553; Homer v. Perkins, 124 Mass. 431. Thé misrepresentations made, however, were something more than a mere expression of opinion as to the value of the mortgaged premises. But, in order to render a misrepresentation an actionable fraud in any case, it must, among other things, be relied upon by the person to whom it is made, or whose action it is intended to influence. Slaughter's Adm'r v. Gerson, 13 Wall. 379; Craig v. Hamilton, 118 Ind. 565; Whiting v. Hill, 23 Mich. 399. This principle is elementary. 8 Am. & Eng. Ency. of Law, 636, 637, and cases there' cited. Here, according to the verdict, the plaintiffs did not rely, upen the false representations made; and hence they have not been damaged thereb}7 and of course cannot recover. .
By the Court. — The judgment "of the circuit court is affirmed.